Citation Nr: 0916810	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  03-09 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for residuals of a 
perforated eardrum.  

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to an earlier effective date for the addition 
of the Veteran's spouse to an award of compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty fro September 1963 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.

This appeal was most recently before the Board in October 
2008, when it was remanded for further development.  Such 
development having been completed, the appeal has been 
returned to the Board for further review.

The Veteran presented testimony at a Video Conference hearing 
chaired by the undersigned Acting Veterans Law Judge in July 
2008.  A transcript of the hearing is associated with the 
claims folder.

The issues of entitlement to service connection for a low 
back disability and entitlement to an earlier effective date 
for the addition of the Veteran's spouse to an award of 
compensation are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's currently-shown vertigo is not the result of 
in-service aggravation of his pre-existing perforated 
eardrum.


CONCLUSION OF LAW

Service connection for residuals of a perforated eardrum is 
not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp 2008); 38 
C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a statement of 
the case or supplemental statement of the case.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).

In the instant case, the foregoing notice requirements were 
satisfied by an April 2003 letter.  Although this notice was 
provided after the initial RO decision, the claim was 
readjudicated in July 2007 and February 2009 supplemental 
statements of the case, each of which also provided the 
Veteran with an additional 60 days to submit more evidence.  
The Veteran was informed of the law and regulations governing 
the assignment of disability ratings and effective dates in a 
January 2008 letter.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  The 
Veteran was accorded a pertinent VA examination in December 
2008.  Further, all relevant treatment records adequately 
identified by the Veteran have been obtained and associated 
with the claims folder.  Neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In this regard, the Board notes 
that in conjunction with his September 1963 entrance 
examination, the Veteran reported having received treatment 
for ear problems from two private physicians prior to 
entering service.  In June 2006, in accordance with a January 
2006 Board remand, the RO requested that the Veteran complete 
release forms so that the records from those private 
physicians could be obtained.  In July 2006, the Veteran 
returned the release forms, which were signed but otherwise 
blank, along with a statement indicating that he had no other 
information or evidence to give VA to substantiate his claim.  
The Veteran is responsible for providing pertinent evidence 
in his possession.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) & Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (in 
which the Court held that VA's duty to assist is not a 
one-way street and that, if a Veteran wishes help, he/she 
cannot passively wait for it in those circumstances where 
his/her own actions are essential in obtaining the putative 
evidence).  It is therefore the Board's conclusion that the 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  A remand to accord the Veteran another 
opportunity to provide the names, dates, and locations of 
pre-service ear treatment is not necessary.




Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Laws And Regulations

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty, or for aggravation in service of a pre-existing injury 
or disease.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be established by demonstrating that the 
disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2008).

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
Analysis

The Veteran contends that his pre-existing perforated eardrum 
was aggravated during service.  (See March 2003 Substantive 
Appeal and March 2008 statement).  Specifically, he asserts 
that exposure to excessive noise while working on naval 
vessels resulted in subsequent perforated eardrums and his 
currently-shown vertigo.

The service treatment records reveal a pre-existing ear 
condition.  Specifically, in conjunction with his September 
1963 enlistment examination, the Veteran reported treatment 
for "ear trouble" prior to service, as well as "running 
ear" at age 15 and a punctured ear drum.  These records do 
not, however, reflect any findings of an ear condition during 
his period of service.  In this regard, the Board notes that 
while a July 1965 medical report shows a complaint of pain in 
his ears, no clinical findings or treatment are indicated, 
and the September 1966 separation examination indicates 
normal ears and eardrums, including no perforations.  

Post-service medical records include a November 2001 report 
of private audiological testing, which reflects cerum 
impaction and eustachian tube dysfunction.  Importantly, 
however, this document does not reflect a perforated eardrum.

Additionally, while the report of a July 2003 VA audiology 
consultation notes a "history of chronic otitis media with 
TM [tympanic membrane] perforations," it does not indicate 
how far back, or reflect any current perforated eardrum.  The 
report does note a possible cholesteotoma.  

Likewise, although an October 2003 VA treatment report 
reflects scarring of the tympanic membrane in the left ear, 
noting this as evidence of previous perforations, it does not 
indicate when such perforations occurred. 

The Veteran underwent a VA ear diseases examination in 
January 2007.  The report of that examination notes a history 
of perforated left eardrum as a child and the Veteran's 
belief that the condition was made worse by incidents in 
service.  Although the report does not reflect a current 
perforated eardrum, it does indicate vertigo, which the 
Veteran reported had its onset during service.  The examiner 
did not provide an opinion as to whether this condition was 
the result of in-service aggravation of the Veteran's 
perforated eardrum.

Subsequent VA treatment records reflect treatment for 
vertigo, including multiple MRI's, CT scans, and ENG's of the 
head and neck (all with normal results).  A July 2008 record 
reflects that the vertigo was thought to be migraine 
associated.  Although the report of a November 2008 neurology 
consultation reflects that the condition is "probably 
secondary to otic trauma," this statement is purely 
speculative as it indicates only a possibility that the 
condition is related to service.  The Board notes that 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.

In December 2008, in accordance with the October 2008 Board 
remand, the Veteran underwent another VA examination, the 
purpose of which was to determine whether any diagnosed ear 
condition, including cholesteotoma and vertigo, is the result 
of in-service aggravation of the Veteran's pre-existing 
perforated eardrum.  The examination report reflects thorough 
review of the claims file, including the numerous 
radiographic test results.  With respect to the vertigo, the 
Veteran reported experiencing an intermittent balance problem 
since 1965 after a guided missile was fired, which he 
suspected ruptured his left side eardrum.  He stated that he 
had never been told of any specific etiologies that cause his 
vertigo.  

Physical examination revealed no tympanic membrane 
perforation or overt evidence of a cholesteatoma in either 
ear.  

As to whether any currently-shown ear condition is the result 
of in-service aggravation of the Veteran's pre-existing 
perforated eardrum, the examiner concluded that an opinion 
could not be provided without a resort to mere speculation.  
The examiner noted that he did not have a perforated eardrum 
on separation from service, that the record did not reflect 
that he had ever been diagnosed with a cholesteotoma, and 
that it was "unclear any specific etiology that causes this 
[V]eteran's chronic progressive vertigo."  

Upon careful review of the record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for residuals of a perforated eardrum. 

At the outset, the Board notes that while the Veteran claims 
that noise exposure during service caused multiple subsequent 
perforations of his eardrum (see March 2008 statement), the 
service treatment records are entirely negative for findings 
of a ruptured eardrum during active duty.  Although these 
records reflect an isolated complaint of ear pain in July 
1965, subsequent treatment records are absent for complaints 
or findings of any ear condition whatsoever, with the 
September 1966 separation examination reflecting normal 
clinical evaluation of the ears and eardrums.  In any event, 
post-service medical records do not reflect any current 
perforated eardrum.  As the evidence does not reveal a 
currently-shown perforated eardrum, service connection based 
on such condition is not warranted.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

With respect to the Veteran's currently-shown vertigo, the 
question to be resolved is whether this disability can be 
related to the Veteran's period of service, and specifically 
to aggravation of his pre-existing perforated eardrum.  Here, 
there is a lengthy period of time during which there is no 
contemporaneous evidence of record reflecting vertigo.  This 
lengthy period without post-service treatment weighs heavily 
against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  For the Veteran to prevail on his claim, the 42 year 
gap between his service and the initial finding of vertigo 
must be overcome.  

That has not occurred in this case.  Although the Veteran has 
reported that his vertigo began in 1965 as the result of 
acoustic trauma, service treatment records are negative for 
complaints of, treatment for, or findings of vertigo.  In 
fact, the earliest document showing the presence of vertigo 
is in 2007.  Moreover, any link between the Veteran's 
currently-shown vertigo and his military service, including 
in-service aggravation of the pre-existing perforated 
eardrum, has been specifically characterized as speculative.  
Given the lack of medical evidence of vertigo in service, or 
for decades after service, and the absence of a competent 
medical opinion attributing the disorder to service or to in-
service aggravation of the Veteran's pre-existing perforated 
eardrum, the greater weight of the evidence is against the 
claim.

ORDER

Service connection for residuals of a perforated eardrum is 
denied.


REMAND

In a July 2008 statement, which was received by the AMC in 
December 2008, the Veteran expressed his disagreement with 
rating decisions which apparently denied service connection 
for a low back disability and an effective date for the 
addition of the Veteran's spouse to an award of compensation 
(the Veteran was granted service connection for bilateral 
hearing loss and tinnitus in a July 2007 rating decision).  
No decision regarding a low back disability or the effective 
date for the addition of the Veteran's spouse to his award of 
compensation can be found in the claims file.  They should be 
located and associated with the claims file.  Additionally, 
assuming timely notice of disagreement, the Veteran's claims 
of service connection for a low back condition and an earlier 
effective date for the addition of his spouse to his 
compensation award are remanded for the issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).


Accordingly, the case is REMANDED for the following action:

1.	Associate with the claims file any 
decision that denied service connection 
for a low back disability and 
established an effective date for the 
addition of the Veteran's spouse to his 
compensation award.  If either decision 
does not exist, formal documentation of 
this fact should be associated with the 
claims file.

2.	Assuming the existence of the foregoing 
decisions, and timely notice of 
disagreement, issue a statement of the 
case to the Veteran regarding the 
issues of service connection for a low 
back disability and an earlier 
effective date for the addition of the 
Veteran's spouse to his compensation 
award, pursuant to his December 2008 
notice of disagreement.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


